Exhibit 10.1

RETIREMENT AND CONSULTING AGREEMENT


THIS AGREEMENT made this 1st day of August, 2002 (the "Effective Date"), by and
between First Midwest Bancorp, Inc., a Delaware corporation (hereinafter
referred to as the "Company," which term shall for all purposes include its
successors and assigns) and the undersigned Consultant (the "Consultant").

W

I T N E S S E T H:



WHEREAS, Consultant is currently employed as a senior executive officer by
Company;

WHEREAS, Consultant has announced his intention to retire from full-time active
employment with Company effective July 31, 2002;

WHEREAS, Consultant has expertise, experience and capability in the business of
the Company and its affiliates;

WHEREAS, the Company wishes to retain the services of the Consultant, and the
Consultant wishes to perform services for the Company or its subsidiaries and
affiliates, on the terms and conditions set forth in this Agreement; and

WHEREAS, the Company and Consultant desire to set forth agreements relating to
certain compensation matters with respect to his retirement and the services
hereunder;

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which consideration is mutually acknowledged by the parties, it
is hereby agreed as follows:

Recitals. The recitals hereinbefore set forth constitute an integral part of
this Agreement, evidencing the intent of the parties in executing this
Agreement, and describing the circumstances surrounding its execution. Said
recitals are by express reference made a part of the covenants hereof, and this
Agreement shall be construed in the light thereof.

Engagement of Consultant. The Company engages the Consultant to provide
services, as specified in Section 4 below, to the Company and its affiliates,
and the Consultant hereby agrees to provide these services to those companies,
in accordance with the terms and conditions set forth in this Agreement.

Term. This Agreement shall commence on August 1, 2002 and expire on February 28,
2003 (the "Term"), unless earlier terminated. This Agreement may be terminated
or amended at any time prior to February 28, 2003 by the mutual consent of the
parties. Upon termination of this Agreement, neither party shall have any
further obligations hereunder, except that the Company shall be obligated to pay
to Consultant any compensation earned or expenses to be reimbursed under
Sections 5, 6 and 7 below, and Consultant's obligations described in Section 7,
8 and 9 and the Company's remedies under Section 10 (for breaches under Section
8 and 9) shall continue notwithstanding the termination of this Agreement.

Duties of Consultant. The Consultant shall retire from employment and resign
from all positions as an officer or director of the Company and its subsidiaries
and/or fiduciary of any employee benefit plans and/or fiduciary of any employee
benefit plans as of a date which is no later than August 1, 2002. Following such
retirement and resignations, Consultant shall make himself available for
consultation services with the Chief Executive Officer of the Company at the
such times and in such manner as Consultant shall reasonably agree; provided,
however, that Consultant may shall not obligated to make himself available for
more than two (2) days during any calendar month during the Term.

Consulting Fees. As compensation for his services and his agreements hereunder,
Consultant shall be paid $116,667 during the Term in 15 bi-weekly installments.

1



--------------------------------------------------------------------------------





Certain Compensation Matters. In connection with Consultant's retirement:

a) Consultant shall receive a pro rata 2002 Short Term Incentive Compensation
Bonus in for 2002 in an amount equal to $65,333, which amount equals
seven-twelfths of his target bonus for 2002. This amount shall be paid no later
than August 9, 2002.

b) Upon his retirement, Consultant shall become eligible for benefit
continuation under COBRA; provided that through December 31, 2002, Consultant's
premium for such coverage shall be equal to the premium applicable to active
full-time employees. After such time, Consultant will pay standard COBRA rates.

c) The Company agrees to extend to Consultant a Continuing Participant Agreement
under the 1989 Omnibus Stock and Incentive Plan for a period through July 31,
2005. A copy of the separate Continuing Participant Agreement is attached hereto
as Exhibit A.

d) Consultant's active participation as an employee under the Company's employee
and executive benefit plans will cease upon his retirement and benefits shall
thereafter be paid or provided as set forth in such plans.

Assistance/Expenses. Company agrees to provide or to cause to be provided to
Consultant such assistance as Company determines to be required for Consultant
to discharge any responsibilities assigned pursuant to Section 4. Company shall
pay or reimburse Consultant for the reasonable and appropriate out-of-pocket
expenses incurred by him in connection with the performance of services as an
employee prior to retirement and as a Consultant under this Agreement in
accordance with the Company's expense policies. Consultant shall retain any auto
allowance previously made to him with respect to 2002. Consultant must provide
proper documentation to Company for all expenses before the Company's
obligations to reimburse arise.

Confidential Information. Consultant understands and acknowledges: (a) his
obligations to the Company under Section 12 of his Employment Agreement, dated
as of September 1, 1997, with the Company (the "Employment Agreement"), and (b)
that such obligations, as well as his obligations pursuant to applicable
policies of the Company provided to him and under applicable law relating to
confidential information, shall continue to apply to and obligate Consultant
during and after the Term, as if set forth herein in full.

Non-Competition. Consultant understands and acknowledges and agrees (a) his
obligations under Section 13 of the Employment Agreement and (b) that such
obligations shall continue to apply and restrict Consultant during and after the
Term and for the period through July 31, 2005. Executive acknowledges and agrees
that the continuatin of such restrictions to July 31, 2005 represents an
extension beyond the date otherwise applicable under the Employment Agreement
and that the benefits and payments provided hereunder reprsent adequate
consideration for such extension.

Remedies. Consultant acknowledges that the restraints and agreements above
provided are fair and reasonable, that enforcement of the obligations described
in Sections 8 and 9 will not cause him undue hardship and that said provisions
are reasonably necessary and commensurate with the need to protect the Company
and its legitimate and proprietary business interests and property from
irreparable harm. Consultant acknowledges and agrees that (a) a material breach
of any of the obligations described in Sections 8 or 9 above, will result in
irreparable harm to the business of the Company, (b) a remedy at law in the form
of monetary damages for any material breach by him of any of the obligations
described in Sections 8 and 9 is inadequate, (c) in addition to any remedy at
law or equity for such material breach, the Company shall be entitled to
institute and maintain appropriate proceedings in equity, including a suit for
injunction to enforce the specific performance by Consultant of the obligations
hereunder and to enjoin Consultant from engaging in any activity in violation
hereof and (d) the obligations on his part described in Sections 8 and 9, shall
be construed as agreements independent of any other provisions in this
Agreement, and the existence of any claim, setoff or cause of action by
Consultant against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense or bar to the specific enforcement by
the Company of said covenants.

2



--------------------------------------------------------------------------------





Independent Contractor. The parties to this Agreement intend that during the
Term the Consultant will perform under this Agreement as an independent
contractor, and not as an employee of the Company or its affiliates; and that
neither this Agreement nor the Continuing Participant Agreement shall be
construed to continue Consultant's employment by the Company beyond the date of
his retirement. Consequently, during the term of this Agreement:

(a) the Consultant shall be solely responsible for the payment of all taxes in
connection with the fee payable under Section 5, and the Company shall not
withhold taxes from his remuneration; and

(b) the Consultant shall not accrue or receive any benefits under any employee
benefit plan maintained by the Company or any of its subsidiaries or affiliates
except for such payments and participation described in Sections 5 and 6,
attributable to his services hereunder, provided that nothing in this Agreement
shall affect any rights to benefits Consultant (and Consultant's spouse and
dependents) might have under any employee benefit plans of the Company by virtue
of his service as an employee and/or his retirement.

Indemnification. Consultant shall continue to be entitled to indemnification and
advancement of expenses to the fullest extent permitted by Delaware law, the
Company's Restated Certificate of Incorporation, the Company's By-Laws, any
prior agreement with the Company or any insurance policy or policies maintained
by the Company, with respect to costs, expenses and obligations Consultant may
pay or incur as a result of any claim made or threatened which is related to the
fact that he is or was an officer, director, employee, agent or fiduciary of the
Company, or is or was serving in any such capacity for any corporation, employee
benefit plan or other entity at the request of the Company, or Consultant
providing services hereunder . In addition, to the extent the Company maintains
an insurance policy or policies providing director and officer liability
insurance, Consultant will continue to be covered by such policy or policies, in
accordance with their terms, to the maximum extent of the coverage available for
any Company director or officer. The rights described in this Section 12 shall
be in addition to any rights Consultant may have to indemnification and
advancement of expenses under Delaware or any other law, the Company's governing
documents, or any other agreement or insurance policy.

Entire Understanding. This Agreement constitutes the entire understanding
between the parties relating to certain matters concerning Consultant's
retirement and Consultant's services hereunder and supersedes and cancels all
prior written and oral understandings and agreements with respect to such
matters. Any mendment of this Agreement shall be effective only to the extent
that it is in writing, executed by the Company and Consultant.

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
Consultant's executors, administrators, legal representatives, heirs and
legatees and on the Company and its affiliates and their respective successors
and assigns.

Payment in the Event of Death. In the event payment is due and owing by the
Company to the Consultant under this Agreement upon the death of the Consultant,
payment shall be made to such beneficiary as the Consultant may designate in
writing, or failing such designation, then the executor of his estate, in full
settlement and satisfaction of all claims and demands on behalf of the
Consultant, who shall be entitled to receive all amounts owing to the Consultant
at the time of death under this Agreement.

Waiver. The waiver of any party hereto of a breach of any provision of this
Agreement by any other party shall not operate or be construed as a waiver of
any subsequent breach.

Governing Law. This Agreement shall be governed by, and interpreted, construed
and enforced in accordance with, the laws of the State of Illinois.

Headings. The headings of the Sections of this Agreement are for reference
purposes only and do not define or limit, and shall not be used to interpret or
construe the contents of this Agreement.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
at Chicago, Illinois, on the date above set forth.

CONSULTANT

/s/ DONALD J. SWISTOWICZ

Donald J. Swsitowicz

FIRST MIDWEST BANCORP, INC.

By: /s/ ROBERT P. O'MEARA

Its: Chairman and Chief Executive Officer



3



--------------------------------------------------------------------------------



Exhibit A to Retirement and Consulting Agreement



Continuing Participant Agreement



(See Exhibit 10.2 of this Form 10Q)

4

